          Case 1:21-cv-00769-RP Document 1 Filed 09/01/21 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

 ROLAND GUTIERREZ; SARAH                              §
 ECKHARDT; and the TEJANO                             §
 DEMOCRATS,                                           §
                                                      §
        Plaintiffs,                                   §
                                                      §                  CIVIL ACTION NO.
                         v.                           §   ________________1:21-CV-00769__
                                                      §    Complaint for Declaratory Judgment
 GREG ABBOTT, Governor of the State of                §                   and Injunctive Relief
 Texas sued in his official capacity; and, JOSE       §
 A. ESPARZA, Deputy Secretary of State of             §
 Texas and acting Secretary of State of Texas         §
 sued in his official capacity.                       §
                                                      §
        Defendants.                                   §
                                                      §
                                                      §
                                                      §
                                                      §

     PLAINTIFFS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT AND
                            INJUNCTIVE RELIEF

   I.      INTRODUCTION

   1. This is a redistricting lawsuit challenging the existing maps for the Texas House of

Representatives and Texas Senate districts because they violate the 14th Amendment’s “one

person, one vote” principle. The current maps, which undisputedly violate that principle, must be

reapportioned before the 2022 election cycle. However, the Texas Legislature cannot accomplish

that reapportionment. As a matter of Texas constitutional law, the Legislature cannot reapportion

until the first regular session after the census, which does not convene until January, 2023. Thus,

for the 2022 election cycle, this Court has the exclusive obligation to create interim maps.

   2. The Legislature’s first valid opportunity to apportion State House and State Senate

legislative districts commences “at its first regular session after the publication of each United

                                                  1
          Case 1:21-cv-00769-RP Document 1 Filed 09/01/21 Page 2 of 10




States decennial census.” Tex. Const. art. III § 28. Only once that regular session ends, and then

only if the Legislative Redistricting Board fails to act, may the Legislature apportion during a

special session. The Census was not published before or during the 87th Regular Session in 2021;

thus, the Legislature’s first opportunity for apportionment is not until the 88th Regular Session in

2023. The plain text of the Texas Constitution prevents the Legislature from apportioning its State

House or State Senate districts in a special session at this time. Therefore, this Court faces the

necessary duty of ensuring a constitutional administration of the 2022 Texas election cycle by

drawing an interim map.

   II.     PARTIES

   3. Plaintiff Roland Gutierrez is a Texas State Senator, Texas citizen, and Texas registered

voter. He lives in San Antonio and is a registered voter in Texas Senate District 19 and Texas

House District 119. He is a minority voter who has consistently voted in elections and was elected

State Senator for SD 19. He was sworn into office as a State Senator in January of 2021. He resides

in and represents an overpopulated senate district and a malapportioned house district.

   4. Plaintiff Sarah Eckhardt is a Texas State Senator, Texas citizen and Texas registered voter.

Senator Eckhardt lives in Austin, Texas and is a registered voter in Texas Senate District 14 and

Texas House District 49. She is the former County Judge for Travis County. She has consistently

voted in elections and was first elected in a special election in July of 2020. She resides and votes

in an overpopulated State Senate district and State House district.

   5. Plaintiff Tejano Democrats is a statewide political organization of 2,100 members. They

expend resources to educate voters about candidates for office and have a special focus on the

needs of Mexican American voters and candidates. Tejano Democrats’ members are registered




                                                 2
           Case 1:21-cv-00769-RP Document 1 Filed 09/01/21 Page 3 of 10




voters who vote consistently in Texas elections. Most of their members are minority voters. The

Tejano Democrats have members in overpopulated State House and State Senate districts.

    6. Defendant Greg Abbott, the 48th Governor of Texas, is the only elected official in the state

of Texas that may order the Legislature into a special session. See TEX. CONST. art. IV, § 8. He is

the chief executive officer of this State and issues executive orders and proclamations concerning

election-related matters and election administration by and through the executive department of

the Texas state government. The Governor is sued in his official capacity. He may be served at

Office of the Governor, State Insurance Building, 1100 San Jacinto, Austin, Texas 78701.

    7. Defendant Jose A. Esparza is the current Deputy Secretary of State and is acting as the

current Texas Secretary of State until the Governor appoints a new Secretary of State. The

Secretary of State is the chief election officer of this state. He supervises elections and has

constitutional and statutory duties associated with redistricting and apportionment, including

advising election authorities on boundaries of districts, election deadlines for new districts, and

enforcement of certain election rules and laws. He may be served at 1019 Brazos St., Austin, TX

78701.

    III.    JURISDICTION AND VENUE

    8. Plaintiff’s complaint arises under the United States Constitution and federal law. This

Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1343(a)(3) & (4), and 42

U.S.C. §§ 1983, 1988.

    9. Venue is proper in the Western District of Texas. 28 U.S.C. § 1391(b)(1) because all

defendants reside in this district.

    10. Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.




                                                3
           Case 1:21-cv-00769-RP Document 1 Filed 09/01/21 Page 4 of 10




    11. This is a constitutional challenge against the apportionment plans for statewide legislative

bodies. The plaintiffs demand a three-judge panel pursuant to 28 U.S.C. § 2284.

    IV.     FACTS


TEXAS LAW ON THE SCHEDULE FOR APPORTIONMENT

    12. The Texas Constitution outlines the schedule for apportionment of legislative districts:

                “Sec. 28. TIME FOR APPORTIONMENT; APPORTIONMENT
                BY LEGISLATIVE REDISTRICTING BOARD. The Legislature
                shall, at its first regular session after the publication of each United
                States decennial census, apportion the state into senatorial and
                representative districts....” Tex. Const. art. III, § 28

    13. This provision prohibits the Legislature from apportioning districts until “the first regular

session after the publication of each United States decennial census.” Id.

    14. This provision was adopted in 1947 by the 50th Texas Legislature. It was filed that year as

Senate Joint Resolution 2 (“SJR 2”) and, once enacted and ratified by the people, it amended the

Texas Constitution.

    15. SJR 2 was read for the first time and referred to the Committee on Constitutional

Amendments on January 16, 1947. As introduced, SJR 2 did not differentiate between a regular

and special session, but mandated that “the Legislature shall, at its first Session after the publication

of each decennial census, apportion the state into senatorial and representative districts…” It also

provided for the creation of a Legislative Redistricting Board should the Legislature fail to adopt

apportionment plans.

    16. But the Committee on Constitutional Amendments in the Senate substantively altered the

provision, requiring that the Legislature apportion only after the first regular session after the

decennial census. Acts 1947, 50th R.S., SJR 2.




                                                   4
          Case 1:21-cv-00769-RP Document 1 Filed 09/01/21 Page 5 of 10




   17. The Texas Legislature passed the revised SJR 2 by a two-thirds vote in each chamber, and

the amendment was sent to the voters for ratification.

   18. On November 2, 1948, the voters of Texas overwhelmingly ratified SJR 2 by a greater than

3 to 1 margin — 528,158 votes for adoption compared to 153,704 votes against.

   19. Timely legislative apportionments followed for three decades, until the 1970s. In 1971,

the census was published during the pendency of the 62nd Regular Session.

   20. During that Session, the Texas House adopted an apportionment plan, but the Texas Senate

failed to do so, triggering the LRB’s duty to apportion under Texas Constitution. Before the LRB

met to adopt a Senate apportionment plan, Representative Tom Craddick successfully challenged

the State House apportionment for violating the Texas whole county line rule (TEX. CONST. art.

III, § 26), and the State House map’s implementation was enjoined. When the LRB declined to

apportion the House, a Senator sued, and the Texas Supreme Court compelled the LRB to

apportion both the State House and the State Senate map.

   21. In its opinion, the Texas Supreme Court construed the Constitution’s limitations on the

Legislature’s power to apportion. The Court held: “[w]e are convinced that the overriding intent

of the people in adopting Sec. 28 was to permit apportionment of the state into legislative districts

at the regular session of the Legislature which is convened in January following the taking of the

census if the publication is either before or during the session.” Mauzy v. Legis. Redistricting Bd.,

471 S.W.2d 570, 573 (Tex. 1971) (orig. proceeding) (emphasis added).

   22. Subsequent rulings in apportionment cases confirm the schedule of apportionment Mauzy

outlined. In Terrazas v. Ramirez, the Supreme Court observed that “[a]lthough article III, section

28 of the Texas Constitution explicitly requires the Legislature to reapportion legislative districts

in the first regular session after each United States decennial census is published, neither that



                                                 5
           Case 1:21-cv-00769-RP Document 1 Filed 09/01/21 Page 6 of 10




section nor any other constitutional provision prohibits the Legislature from acting in later special

or regular sessions after the constitutional authority of the Legislative Redistricting Board has

expired.” Terrazas v. Ramirez, 829 S.W.2d 712, 726 (Tex. 1991) (emphasis added) (Hecht, J.).

    23. Thus, a plain reading of Article III, § 28, its history, and Texas Supreme Court precedent

create a specific schedule for apportionment. First, the census is published. Second, the Legislature

must apportion at its next regular session after the census is published (or, if the census is published

during the regular session, at that session). If the Legislature fails to act, the LRB can then act to

apportion. Finally, after the expiration of the LRB’s authority, the Legislature is free to act at either

a regular or special session. See Terrazas, 829 S.W.2d at 726.

CENSUS DELAYED

    24. Since the ratification of Article III, § 28 in 1951, the Census has been published during or

before the immediate regular session following the census year.

    25. That consistent and reliable streak of timely Census data ended in 2020. As a result, partial

publication of the census was delayed until August 12, 2021 — after the regular session concluded

and approximately 16 months before the next regular session would convene.

GOVERNOR SUGGESTS A SPECIAL SESSION FOR APPORTIONMENT

    26. Notwithstanding the constitutional limitation on the Legislature’s apportionment power,

Governor Abbott has stated that he intends to call a special session after publication of the U.S.

Census to apportion the state legislative districts.

    27. Legislative committees have begun taking testimony of the demographic and population

shifts in this last decade and have stated their intention to act swiftly to apportion legislative

districts once called to do so by the Governor.




                                                   6
          Case 1:21-cv-00769-RP Document 1 Filed 09/01/21 Page 7 of 10




   28. Legislative leaders in the Texas Senate have stated that they will begin hearings on state

apportionment on September 6 and that a special session for apportionment will be called by the

Governor on or about September 16, 2021.

   29. The Texas Legislative Council, a support agency for the Legislature, has stated that, once

the census is published, it will take two weeks to fully integrate the data into the proprietary

redistricting software known as RedApl. By September 1, 2021, the data will be fully integrated,

and mapping will begin.

   30. Election deadlines for the 2022 election cycle are imminent. September 14, 2021 is the first

day to file for a place on the primary ballot as a precinct chair. Other deadlines that will determine

the scope of the next election are also swiftly approaching, including the state candidate filing

period opening in mid-November and closing on December 13, 2021.

MALAPPORTIONMENT

   31. The current statewide districting map for the State House and State Senate districts are

malapportioned beyond what is permissible under federal and state law.

   32. Plaintiff Roland Gutierrez resides in and votes in a State Senate district and State House

district that are overpopulated or malapportioned.

   33. Plaintiff Sarah Eckhardt resides in and votes in a State Senate district and State House

district that are overpopulated or malapportioned.

   34. Tejano Democrats has members in overpopulated State Senate and State House districts.

   35. The Texas Senate map is malapportioned. The ideal population for a Texas State Senate

district according to the 2020 Census is 940,178. Currently, SD 25 has 1,103,479 people and is

overpopulated by 163,301 people or 17.37%. SD 28 is severely underpopulated and contains

796,007 people and is 144,171 people or -15.33% below the ideal Senate district population. This



                                                  7
          Case 1:21-cv-00769-RP Document 1 Filed 09/01/21 Page 8 of 10




is a “top to bottom” population deviation of 32.7%, far exceeding the 10% deviation allowable

under law.

   36. The Texas House map is also malapportioned. The ideal State House district is 194,303.

HD 28 contains 297,064 people, which is 52.89% overpopulated. HD 76 is substantially

underpopulated and is -24.71% below the ideal population. This is a “top to bottom” deviation of

77.6%, far exceeding what is allowable under law.

INJURY

   37. The plaintiffs are injured because they are in malapportioned districts in violation of the

U.S. Constitutional law.

   V.        CAUSES OF ACTION & CLAIMS FOR RELIEF

MALAPPORTIONMENT

   38. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth herein.

   39. Currently, redistricting plans for the Texas House of Representatives and Texas Senate

exceed permissible population variances between the least populated district and the most

populated district. The implementation of such variances or deviations from ideal population

violate the rights of all voters and persons as guaranteed by the “one person, one vote” guarantee

of the Fourteenth Amendment of the United States Constitution and protected by 42 U.S.C. § 1983.

This is an action for declaratory judgment and preliminary and permanent injunctive relief to

prevent the use of malapportioned plans.

   VI.          REQUEST FOR INJUNCTIVE RELIEF

  40. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth herein.

  41. Plaintiffs will likely succeed on the merits, because the Texas Constitution requires that the

first opportunity for the Legislature to apportion is the next regular session after the publication

                                                 8
             Case 1:21-cv-00769-RP Document 1 Filed 09/01/21 Page 9 of 10




of the census, which will not convene until January 2023. Allowing the Legislature to apportion

at a special session before that time upends the constitutional “time for apportionment” prescribed

by Article III, § 28 of the Texas Constitution. Yet, the constitutional injuries of the districts must

be remedied before the commencement of the 2022 election cycle. This Court must, therefore,

adopt interim maps that comply with federal and state law for the 2022 election cycle for the State

House and State Senate.

  42. Plaintiffs will suffer immediate and irreparable injury by being forced to vote and reside in

malapportioned districts for the State House and State Senate.

  43. There is no harm to the State in ensuring that the districts that are currently up for election

2022 are apportioned pursuant to Texas and federal law.

  44. The injunction is in the public interest, because without action by this court the plaintiffs

will be forced to vote in malapportioned districts in violation of the “one person, one vote”

guarantee.

  45. Plaintiffs have no adequate, plain, or complete remedy other than seeking the adoption of

an interim map in advance of the 2022 election cycle.

  46. Plaintiffs request that the Court enter a mandatory injunction creating an interim map that

complies with state and federal law in order to hold the 2022 elections in constitutionally sound

State House and State Senate districts.

  VII.          PRAYER

         For the foregoing reasons, Plaintiffs respectfully request that Defendants be cited to appear

  and answer and that the Court take the following actions and grant the following relief:



                                                  9
        Case 1:21-cv-00769-RP Document 1 Filed 09/01/21 Page 10 of 10




      A. Appropriate preliminary and permanent injunctive relief to which plaintiffs show

      themselves entitled;

      B. Entry of a declaratory judgment as described above;

      C. Attorneys’ fees and court costs; and,

      D. Any other or further relief in law or equity that the Court determines that plaintiffs are

      entitled to receive.

DATED: September 1, 2021                              Respectfully,

                                                      By: /s/ Martin Golando

                                                      THE LAW OFFICE OF
                                                      MARTIN GOLANDO, PLLC
                                                      Texas Bar No. 24059153
                                                      2326 W. Magnolia
                                                      San Antonio, Texas 78201
                                                      Office: (210) 471 -1185
                                                      Email: martin.golando@gmail.com

                                                      Wallace B. Jefferson
                                                      Texas Bar No. 00000019
                                                      wjefferson@adjtlaw.com
                                                      ALEXANDER DUBOSE & JEFFERSON LLP
                                                      515 Congress Avenue, Suite 2350
                                                      Austin, Texas 78701-3562
                                                      Telephone: (512) 482-9300
                                                      Facsimile: (512) 482-9303


                                                      Attorneys for Plaintiffs




                                                 10
